STATE OF WISCONSIN — SUPREME COURT

ORDER

Attorney Eric J. Heaps filed a petition seeking the revocation by consent of his license to practice law in Wisconsin, pursuant to SCR 21.10(1), in response to an investigation by the Board of Attorneys Professional Responsibility (Board) into allegations of his professional misconduct. In that petition, Attorney Heaps stated that he cannot successfully defend against those *475allegations. The Board filed a report with the court recommending that Attorney Heaps' petition be granted.
Attorney Heaps was admitted to practice law in Wisconsin in May, 1991 and practiced in Racine. He is currently suspended from practice for failure to pay State Bar dues. He has not previously been the subject of an attorney disciplinary proceeding.
Representing an elderly client in her personal and financial affairs in 1992, Attorney Heaps, acting under a power of attorney he prepared for the client, drew checks to himself totaling $35,000, had the client sign those checks and used the proceeds for his personal purposes. After the client died, Attorney Heaps, acting as personal representative of her estate, failed to report valuable jewelry and other property of the decedent and retained those items for himself. He has since returned those items to the law firm with which he had been employed. During the Board's investigation into his conduct in the matter, Attorney Heaps misrepresented relevant facts concerning his relationship with the former client.
In addition to granting the petition, the Board recommended that the court require Attorney Heaps to make restitution to the estate of his former client.
It Is Ordered that the petition is granted and the license of Eric J. Heaps to practice law in Wisconsin is revoked, effective the date of this order, pursuant to SCR 21.10(1).
It Is Further Ordered that within 60 days of the date of this order Eric J. Heaps make restitution to the estate of his former client as recommended by the Board of Attorneys Professional Responsibility in this proceeding.
*476It Is Further Ordered that Eric J. Heaps comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court